Citation Nr: 1101840	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  08-28 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
disability.

2.  Entitlement to service connection for bilateral hearing loss 
disability as due to posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from May 1969 to November 1970.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of February 2008 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

A Travel Board hearing in front of the undersigned Veterans Law 
Judge was held in March 2009.  A transcript of the hearing has 
been associated with the claim file.

In November 2009, the Board denied service connection for 
bilateral hearing loss disability.

Pursuant to a Joint Motion for Remand of November 2010, the U.S 
Court of Appeals for Veterans Claims (Court) remanded the claim 
to the Board for readjudication.  

In a December 1, 2010 letter, the Board informed the appellant 
that the Veterans Law Judge who conducted his hearing no longer 
worked for the Board and asked whether the appellant wanted a new 
hearing.  He was informed he must reply within 30 days of the 
letter or his case would be decided.  The appellant did not 
respond.  

The claim is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.




REMAND

The appellant seeks service connection for bilateral hearing 
loss.  The record shows he served in Vietnam from October 1969 to 
November 1970.  His DD 214 shows his specialty was infantry and 
that he was involved in combat as evidenced by the receipt of a 
Purple Heart.  He has alleged that his hearing loss disability is 
due to in-service noise exposure.  Considering the appellant's 
participation in combat and his specialty in infantry, noise 
exposure in service is conceded.

Post-service treatment records show the appellant has bilateral 
hearing loss disability.

Service treatment records show that the appellant's hearing was 
normal at entrance to service with audiometric findings showing 
puretone thresholds of 0 in all frequencies.  At the time of his 
separation examination in November 1970, the appellant's pure 
tone threshold levels were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
10
20
LEFT
10
5
10
5
20

A May 1997 letter from the appellant's private physician states 
the appellant reported a sudden onset of right sided hearing 
loss.  He goes on to state that because the appellant reports 
fluctuating hearing loss and because it is a low frequency 
hearing loss, he was to treat him for Meniere's syndrome.  In 
July 1997, he was diagnosed with Meniere's syndrome.  

The appellant was afforded a VA examination in February 2008.  At 
the time, the examiner noted the appellant had a history of noise 
exposure in service.  She noted that while there was a change in 
the puretone thresholds while in service, hearing remained within 
normal limits during service.  Considering the reports of post-
service occupational noise exposure and recreational noise 
exposure and the post-service diagnosis of Meniere's disease, the 
examiner opined that hearing loss is not caused by or the result 
of military noise exposure, but is probably the result of 
occupational and recreational noise exposure, presbycusis, and 
Meniere's disease.  

In a July 2008 letter, the appellant's private physician, Dr. 
A.C.Z., stated his Meniere's disease and consequent dizziness and 
hearing loss were "I believe directly related to the 
posttraumatic stress disorder."

In an April 2009 letter, the appellant's private physician, Dr. 
A.C.Z, stated that the appellant had noise induced high frequency 
hearing loss with no evidence of Meniere's disease at the time.  
He stated that the appellant had hearing loss at the high 
frequencies in 2003 prior to having been diagnosed with Meniere's 
approximately just one year before or in 2008.  

The VCAA provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate the 
claimant's claim, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  The VCAA 
also requires that an examination be provided where VA determines 
it is necessary to decide the claim.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010).  In this 
vein, the Court held in McLendon v. Nicholson, 20 Vet. App. 79 
(2006), that in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when there 
is (1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.

In the present case, the Board finds that the medical evidence of 
record is inadequate to properly decide the appellant's claim.  
In this regard, the Board notes that the private physician did 
not provide an explanation for his opinion that the appellant's 
hearing loss and Meniere's syndrome were related to his PTSD.  
Moreover, in his April 2009 letter, he stated the appellant was 
not diagnosed with Meniere's until 2008, however, the record 
reflects a diagnosis of Meniere's as early as 1997.  Moreover, 
the VA examiner of February 2008, stated that the appellant's 
hearing loss was probably due to his Meniere's disease, but 
provided no opinion as to whether the appellant's Meniere's 
disease is related to service.  Therefore, the Board finds that a 
new examination and opinion are necessary prior to deciding the 
appellant's claim.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a VA 
audiological examination to determine the 
nature and etiology of his currently 
diagnosed bilateral hearing loss 
disability.  The examiner must be informed 
that the appellant is a combat veteran and 
served in the infantry division in service 
and as such noise exposure in service is 
conceded.  The examiner should state 
whether any currently found bilateral 
hearing loss disability is due to the in-
service noise exposure or whether such an 
etiology is unlikely.  The examiner should 
also render an opinion as to whether the 
decrease in hearing in service could be 
the early manifestation of the currently 
diagnosed Meniere's syndrome or whether 
such an etiology is unlikely, and whether 
Meniere's disease had its onset in 
service.  Finally, the examiner should 
opine as to whether Meniere's syndrome or 
bilateral hearing loss disability were 
caused by or aggravated by any of the 
service connected disabilities including 
PTSD.  The claim file must be made 
available to the examiner for review.  A 
complete rationale for any opinion 
rendered must be provided.  

If upon completion of the above action the claim remains denied, 
the case should be returned to the Board after compliance with 
requisite appellate procedures.  The appellant has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



